PER CURIAM.
Appellant Frank S. Robinson appeals his conviction and sentence for burglary and petit theft. We affirm the conviction but vacate the sentence and remand for resentencing. First, the trial court erred by failing to include written reasons for departure from the sentencing guidelines. State v. Johnson, 486 So.2d 535 (Fla.1986). Second, the trial court erred in using Robinson’s habitual offender status as a reason for departure from the recommended guidelines sentence. Whitehead v. State, 498 So.2d 863 (Fla.1986).
AFFIRMED IN PART; REVERSED IN PART and REMANDED for resentencing.
LETTS, GLICKSTEIN and DELL, JJ„ concur.